Case 6:17-cV-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 1 of 22 Page|D 725

HEARlNG/|NTERV|EW
DATE: July
PRESENT:

Wi|liam Tretbar, Fleeson, Gooing, Coulsen & Kitch

Ryan Meyer, F|eeson, Gooing, Cou|sen & Kitch
Tom PoWel|, General Counse|, USD 259
Marjie Blaufuss, KNEA Attorney

Nlr. Raymond, l<N EA Executive Director

Steve Wentz, |ntervievvee

Bi|l Tretbar: |'m going to have some questions, and |’ll ask you to speak up. l’ve got you on a speaker
phone here at my law office. With me is Tom Powell, Who is general counsel of USD 259, and my
colleague here at the Fleeson, Googing, firm Ryan lVleyer, vvho is taking notes for me today. | told
lVlarjie | have a very high-tech recording device turned on; it is my iPhone 6 and l’ve turned it on to
voice memo. l don't know how this vvill vvork out, but | pledged to lVlarjie that l Wi|l send Whatever file
that | end up vvith from this business to N|arjie so that she can have it, too. Mr. Raymond and lVlr.
Wentz, are you ready to go?

A: Abso|ute|y, We're ready.

l\/lr. Tretbar: We’ve arranged this conference call because l’ve been asked to investigate a report and
some video tape that vvas posted on a Web site called ”Project Verats.com,” and as l understand it from
looking at the site, it Was posted a few days ago on June 28 under a headline that reads : "Teachers'
Union president admits to abusing children," and there’s some printed Words and then there is some
video tape that vvas apparently shot under cover. IV|r. Wentz, are you aware, generally, of this posting
on this Veritas project Website in this story?

Steve Wentz: Yes.

lVlr. Tretbar: Have you seen the video tape?

Mr. Wentz: Yes

Mr. Tretbar:: OK. Would you agree that it appears to depict you speaking to another person on two
distinct occasions; one appears to be in a bar setting, and a second time at what it appears to me to be
a Pa nera bread factory?

|Vlr. Wentz: That Would be accu rate, yes.

|V|r. Tretbar: OK. And both of those instances, is the person depicted in the video tape you?

lVlr. Wentz: Yes.
v
Page 1

 

USDUOSB

Case 6:17-cV-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 2 of 22 Page|D 726

lVlr. Tretbar: Can you tell me where and when the first conversation that is depicted, which appears to
take place in a bar room, took place?

Nlr. Wentz: l can tell you that took place last June, in Orland F|orida, l don’t remember the hotel we
were staying at right off the top of my head, but it was the hotel where the NCU EA was at.

lVlr. Tretbar: Let me ask you, l saw reference to a meeting of the Nationa| Council of Urban Education
Associations, and l also saw reference to the NEA annual meeting. Do you recall which meeting it was?

Mr. lt-"'v"entz: This was the NCUA, which always takes place prior to the NEAR, so it was during the
Nationa| Council of Urban Educators Association. That is my recollection.
l\/lR. TRETBAR All right, and was that the first time you had attended that meeting?

lVlr. Wentz: That is correct.

l\/lr. Tretbar: l think it's not that big a deal, but l believe you had just taken office as president ofthe
teachers' union here; is that correct?

Nlr. Wentz: Yes, that’s probably ten days after l took office.
l\/|r. Tretbar: Who were you talking to on that occasion?

|Vlr. Wentz: Wel| | believed | was talking to a student teacher. That's the way she presented herself to
myself and Joey l\/lathews, and we were talking about schools. Education.

Mr. Tretbar: You mentioned that, was Joey Niatthews someone else who was present, Nlr. Wentz?
Nlr. Wentz: That is correct.
l`vlr. Tretbar: Who is lVlr. or |Vls. lV|atthews?

lvir. Wentz: Joey, lvlr. |V|atthews, is the president of the Louden, Virginia NEA, which is Northern
Virginia. l had never met him before that night.

Mr. Tretbar: All right. How did the three of you-the gentleman from virginia, the person you thought
was a student teacher, and yourself end up in the hotel bar? What time of the day was it?

lVlr. Wentz: lt was evening. l don't recall exactly what time.
|Vlr. Tretbar: Did someone propose the meeting, or did you just run into each other?
lv|r. Wentz: i\lo, it was after the meeting had let out, people were preparing for dinner and what not.

“
Page 2

 

USDOOBQ

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 3 of 22 Page|D 727

lvlr. Tretbar: All right, and, it looks like you were seated at a bar with this person, this student teacher,
this student teacher person seated next to you. Does that sound right?

Nlr. Wentz: That sounds correct, yes.
lV|r. Tretbar: Who sat down first?
lVir. Wentz: l honestly, l can’t recall it.

lvlr. Tretbar: All right. lvlr. Wentz, the tape reflects, the tape that’s posted with this Veritas story,
reflects that you said certain things on that occasion. And l need to know if you did. What |’m going to
do is read some statements and ask you first of all, if you said these things, and then-you know, l see
no reason to hide the ba|l; there's no way to hide it anyway, then l'm going to go back through and ask
if these things occurred. l can tell you if you believe that there's some context or explanation that
needs to be added, |'m going to give you a chance to do that. But right now, what l’m asking right now
is if, during this occasion at the hotel bar in Orlando in June of 2015, you said the following things, and
l’ll try to break them up into bite-size pieces. Did you say that “Wichita State asked me to come out
and talk to their their new teachers in education about classroom discipline, and l went...” And then
the video l’ve seen kind of tails off. Did you say that?

lvlr. Wentz: The first part l did; | didn't say l went.
|Vlr. Tretbar: OK

Iv'lr. Wentz: l did not in fact, not go.

l\/lr. Tretbar: l don't understand what you just said.
lvlr. Wentz: Oi<, lwas. ..

lvlr. Tretbar: Oh, Ol<, l understand what you're saying now. You did not go to Wichita State and talk to
their new teachers, is what you’re saying. You didn't say that you did.

lVlr. Wentz: l did not say that.

l\/ir. Tretbar: Ol<, The next passage l want to ask you about reads "| mean, ex-military, l’m sure you...”
And then there's a pause "l mean, you know there were times in my class where | had a kid do
something crazy, and you know, l told him, when the bell rings, l said hang on, hang on a minute,|
want to talk to you.” Did you say that in June of 2015 at the hotel bar?

|Vlr. Wentz: Yes

N|r. Tretbar: On that occasion, did you say ”so the bell rings, everybody leaves, and l go over, shut the
door, lock it, pull the shades down, pull all my shit out of my pocket, and l go, 'Do you really want to
kick my ass.’” Did you say those words, in June of 2015 at the hotel bar in Orlando?

m
Page 3

 

USDOOSO

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 4 of 22 Page|D 728

lvlr. Wentz: Yes.

|vlr. Tretbar: Did you say these words "Do you really think l'm a mother fucker; son, go for it and l'll
give you the first shot.” Did you say those words, again in the bar in Orlando in lune of 2015 as
depicted on that video ta pe?

|Vlr. Wentz: Yes.

l\)‘lr. Tretbar: Do you recall the person you were sitting with, who you thought was a student teacher,
asking “you've done this to a student?” Do you recall that question being posed?

|vlr. Wentz: Um, no, not particularly but...

Mr. Tretbar: Do you recall saying these words on that occasion: “l've done this more than once, and l
said, ‘but l guarantee you l will kick your fucking ass.;” Did you say those words at the hotel bar in June
of 2015?

lV|r.Wentz: Yes,ldid.

lvlr. Tretbar: did you say “The union would through me under the bus” on that occasion?

N|r. Wentz: Yes.

lVlr. Tretbar: Do you recall the person you thought to be a student teacher asking “Would they?”

lvlr. lt-"v'entz: Yes.

lvlr. Tretbar: Do you recall responding “Are you serious? l mean, yeah; if it was proven that l told a kid,
‘Come at me, hit me and l will kick your ass.” Do you recall saying those words?

l\/lr. Wentz: l did, yes.

|Vlr. Tretbar: Ol<. Do you recall saying, “Oh, yeah, they wouldn't. . .” and then it trails offa little bit on
the recording, ivlr. Wentz, but picks up, "l don’t know about 'v'irginia, but l<ansas would hang my ass
out to dry.” Do you recall saying those words?

lvlr. Wentz: Yes.

Nlr. Tretbar: l’m curious, l'rn going to interrupt at this pointjust because l’m thinking about it, was the
reference to Virginia because this gentlemen named Joey was present?

lVlr. Wentz: That’s correct.

%
Page 4

 

USDOOEi'l

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 5 of 22 Page|D 729

lVlr. Tretbar: 0|<, do you recall the person you thought to be a student teacher asking, ”They wouldn’t
support you?” Meaning l think the union.

lvlr. Wentz: Correct.
Nlr. Tretbar: Do you recall responding, ”No, no, that's over the line
lVlr. Wentz: | recall saying that, yes.

l\/lr. Tretbar: OK. Now, l need to go back through those statements and ask if what you said was true,
and l'm not going to do it with respect to each and every one, but let me ask you, Mr. Wentz, did you
ever tell a student in the course and scope of your employment as a teacher for USD 259, did you ever
tell a student, after the bell rang, to hang on a minute and stick around the class because he wanted to
talk to them? lVly hunch is that there have been occasions where you've said that; is that true?

|Vlr. Wentz: Yes.

l\/|r. Tretbar: 0|<. Have there been occasions where you asked a student to remain behind after the bell
rang, where, with the student in the class who you had asked to remain behind, you shut the door,
locked it, pulled the shade down, and removed your belongings from your pockets. Has that ever
happened?

|Vlr. Wentz: Well, l can’t possibly remember my exact words.

lVlr. Tretbar: Did something like that happen once or more than once?
lvlr. Wentz: Yes.

lvlr. Tretbar: P|ease tell me about each instance ofthat character.

|V|r. Wentz: There is one specific instance that l was

lv'lr. Tretbar: What was this. . .| interrupted you, lvlr. Wentz. l apologize. P|ease tell me about what you
called the one specific instance that you were referring to.

lvlr. Wentz: Yes. 20 some years ago, probably more than 20, l had a young man_and l’l| go through
this from start to finish, because l’ve seen this young man, he's not in the area any more, and l got a
DVD player out of my drawer (and | shall speak in the vernacular as well, sir)-he leaned over to a
buddy of his and said, l’m going to steal that fucker.” He didn't think l could hear, and l turned around
and said "What’d you say?” He said “l didn't say nothing.” l said "OK (and now l’m sort of paraphrasing
it because l don’t recall the exact words). And l said --his tame was Cortez, “Cortez, if you have
something to say, just go ahead and say it." And he shook his head and laid back and whatever, and |
started to just on with class,l in fact l did go on. And again he leaned over and not thinking | hear him,
and he told the kid next to him, “l’m going to kick that mother fucker’s ass." And | didn’t say anything.
When the bell rang, | asked him to stay behind, and l may very well have shut the door-l’m sure l shut

m
Page 5

 

USD0062

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 6 of 22 Page|D 730

the door. The conversation began with the phrase of “You Ol<? What's going on?" and he said “What
are you talking about?" And l said "Do you really want to kick my ass?” And he's |ike, you know, kind of
muttered around and. . .l said ”look, if that's what you really want to do, l'|| give you the first shot,
Cortez, but there's two ways this could end. Either |'ll end up kicking your ass, or you could decide to
come to class, take care of your stuff, and |'|l walk through fire for you. l said, “you ask people around
here.’ And at that point as l was telling him, 'look, l’m your advocate. l don't care what goes on out in
the street, in the hallway. Bottom line is you tell me this_|’ve got your back. But you’re not going to be
able to come in here, disrupt class for other people just because you decide that's how you get out,”
but l had stressed that it's his choice. And at that point his eyes welled up with tea rs. And l said ”vvhat's
going on?” He shook his head. l said, "Are we good?” and he said "yeah, we're straight, lVir. Wetzel.” l
said, “You're OK?" He said “Yeah." l said ”Al| right, see you tomorrow; bring your stuff and we’ll go
forth.” And that was it as far as the incident at the schoo|.

lvir. Tretbar: Let me~lvlr. Wentz, have you completed your summary of the incident?

lvlr. Wentz: Ofthat. . .yes.

l\/lr. Tretbar: Ol<. | just want to get some follow-up questions First of a||, were you employed at
Southeast at that time?

lvlr. Wentz: That is correct.

lVlr. Tretbar: And were you in that hallway in the second floor, or where was your classroom? Do you
remember?

lVlr. Wentz: l was in my room of N19, first hall, first room on the north side.

lvlr. Tretbar: lt’s been a long time, if l'm remembering right, is that one up on that short second floor?
Nlr. Wentz: Yes. lVline was on the northwest corner.

N|r. Tretbar: Ol<. What is Cortez's last name?

Mr. Wentz: |Vly recollection is. . .l think it’s Orange. Cortez Orange. Just like the fruit.

l\/lr. Tretbar: Do you believe that he lives in Wichita, Kansas?

lvlr. Wentz: l do not know.

l`v'lr. Tretbar: Did you say that you've run into him from time to time?

Mr. Wentz: Yes, l have.

lvlr. Tretbar: Was that in Wichita, Kansas?

“
Page 6

 

USDOOBB

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 7 of 22 Page|D 731

N|r. Wentz: That was. . .that is correct. Yes.

Nlr. Tretbar: Does he have siblings?

lvlr. Wentz: l do not know.

lV|r. Tretbar: Do you know the names of any of his relatives?

lVlr. Wentz: l do not.

lvlr. Tretbar: Can you tell me within. . .l don't know. . .three years of when this event took place?
? :Would you repeat that question? Did you ask. ..

lVlr. Tretbar: Yes, l’m asking him when this event Occu rred, essentially.

lvlr. Wentz: Oh, within three years? Oh gosh, l’m going to guess_and it’s a guesstimate-- ’92 to '95,
perhaps.

lvlr. Tretbar: Do you recall how old the student was?

lvlr. Wentz: Well, he had to be at least 17 l don't know exactly his birthday,l but ltaughtjuniors and
seniors.

Mr. Tretbar: OK. Do you recall what class he was a student in that you were teaching?

lvlr. Wentz: lt was History. l am fairly certain it was a History class, but | couldn't swear to that.|
believe it Was US History-2 class, but l also taught psychology and it could have possibly been that
class.

lvlr. Tretbar: Understood. Arn | remembering correctly that. . .and things may have changed since the
paleolithic era when l attended high school, but was this a required American History course that
everyone has to take to graduate?

lvir. Wentz: That is correct. lf it's US History 2, it’s required.

Mr. Tretbar: And is that class typically composed ofjuniors?

|Vlr. Wentz: That's correct.

lVlr. Tretbar: OK. Can you recall. . .strike that. lv\las anyone else present when this event involving
Cortez Orange, occurred ?

lVlr. Wentz: Which part?

 

Page 7

USD0064

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 8 of 22 Page|D 732

lvlr. Tretbar: The part where you closed the door after the bell rang, he stayed behind, and you had the
interaction you described.

l\/|r. Wentz: No lt was just Cortez.

lVlr. Tretbar: Did you tell anyone else about this incident?

l’vlr. Wentz: Not immediately. Down the years l did and l could elaborate on that on why l didn't, but. . .
Mr. Tretbar: |'m sure l understand the answer from what you just said, but | take it that you didn’t
report to an assistant principal or a department head that you had had this interaction with Cortez. ls
that correct?

lvlr. Wentz: That is correct. l did not.

lvlr. Tretbar: All right, l think what started me down this path was, l was going back through this list of
statements that you made in the bar in Orlando and l'd asked had there ever actually been an incident
where you asked/instructed a student to remain after the bell, shut the door, locked it, pulled the
shades down, took your belongings out of your pockets, and the way that the quote goes, is "do you
really want to kick my ass?” You've described to me an incident involving Cortez Orange. Have there

been any other occasions on which you engaged in behavior of the character you described?

lvlr. Wentz: There's nothing. . .there's no other incidents specifically, specifically like that. Hey, we're -

(Voice-overs ”One more time. We*re getting cut off”

Nlr. Tretbar: 0|<. l hear you.

lVlr. Wentz: Ol<. There was an isolated, specific incident.

lVlr. Tretbar: And l guess, | agree that is a single incident. Have there been any other similar incidents?

lvlr.Wentz: There have been similar comments that l made to some young men to motivate them in a
way that | believe in was correct, yes.

l\/ir. Tretbar: Tel| me about each occasion on which that occurred.

|Vlr. Wentz: Well, sir, l’l| be honest. l couldn’t tell you about every one ofthem. There were a number
of occasions where_and l would say probably nine out of ten of them, |’ve looked at a kid and said
"|ook" (and this is a phrase l got from l} "D`o l have to smack the s|obber out of you,' or
something like that, ”what are you doing?” A|| of this was done. . .| never did this to anybody l didn't
know, l developed a relationship with a stu dent, and, you know, that has occurred. Those types of
things, yes.

M
Page 8

USD0065

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 9 of 22 Page|D 733

|Vlr. Tretbar: 0|<, |’m going to ask you about some of that; l want to be clear that |'ve got an answer in
relation to the rather specific scenario that you are depicted as describing in this video tape. Have
there been any other occasions. . .maybe l can break it down a little bit. . .in which you asked a student
to remain after the bell rang and the student remained, and you then locked the door.

Nir. Wentz: No. Not that | recall.

|Vlr. Tretbar: OK. ls it possible to lock the door of the classroom you were teaching in where someone
inside the room could not get out of it?

lVlr. Wentz: No.
lvlr. Tretbar: Does the room have a shade you can draw?
lvlr. Wentz: lt did years ago, but we took them off.

lv|r. Tretbar: OK. You mentioned, and so as | understand it, the situation involving Cortez Orange-you
heard him say “|’m going to kick that mother fucker’s ass,” he stayed around after the bell rang, and
tell me again what you said to him, Nlr. Wentz? On that occasion?

lvlr. Wentz: |Vly recollection is the first thing l said to him was “You OK?" And he responded ”what are
you talking about?” l asked ”what’s going on?” And he responded, kind of murnb|ed as l recall, and l
said "look, do you really want to kick my ass?” That got his attention and he looked at me and l said,
“Well what’s wrong? Do you really think you want to kick my ass? Cortez, |'ll give you the first shot if
that’s really what you want to do.”

lvlr. Tretbar: Do you agree that that was inappropriate in terms of interaction with a student?

lvlr. Wentz: We|l, sir. 75 standards have been set up by the average community, including 259 and |
would answer yes, but there is a difference between the truth and the truth and the accuracy.

lvlr. Tretbar: l'm not entirely sure l understand what you mean by that last piece.

Nlr. Wentz: Ol<. What l mean is, those statements are accurate, what people are using are accurate,
but l know my kids, l knew my audience, | knew what to do to get their attention. l would never do it to
embarrass someone, l never said anything in a malicious manner. And the truth is, the clientele l dealt
with for 25 years, there were plenty of times that they needed to hear the truth. And the truth was, if
you continue to go down that path, | can tell you story. And l stressed over and over that
they had to . . .and ifthey wanted to make the choice to come to class and do their work, there would
not be a better advocate for them. l’ve used the phrase over the years, “| will walk through fire for you.
|f you have trouble with another class and other teachers are messing with you and giving you a hard
time, you let me know. |'l| go talk to that teacher.” And l did that. l can't count how many times l did
that, and, you know, talked to them, talked to the parents and others they were living with, and said
“what do we need to do? What’s going on?

m
Page 9

USDOOBB

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 10 of 22 Page|D 734

lvlr. Tretbar: All Right
Mr. Wentz: (continued to talk}
lvlr. Tretbar: No, |'m interrupting you, please have at it.

N|r. Wentz: The truth is, that the majority of these kids that fall into this category have had very little
guidance. They've had very little male role models. And the truth is and l believe this in my soul, that
they’re starving for someone to be real, They’re starving for someone to tell them the truth. And l
think that’s been borne out by my ex-student’s comments, other students' comments, and though in
that aspect of being right or wrong, l know the district wouldn't condone it, l know that the Union
wouldn’t condone it. But if it led me to helping a young man making decisions that kept him out of
prison, or not to join gages or stuff, yeah l’d do it.

lvlr. Tretbar: Let me ask_l've got a couple of things that come to mind that | need to ask of lVlr. Wentz;
l think you did describe a moment ago, and this is not about me attempting to mischaracterize what
you said, but about some conversations you had with some young males where (can you hear me?)

l\)lr. Wentz: Yes.

lVlr. Tretbar: Ol<. Where you approached them after a class and were fairly direct and asked them
”What's going on?" And then l didn't make a great note, but you said something like “in 9 out of 10 of
the cases, the. . .” l can't remember exactly, how you described it, but something~and l understood
your explanation about the circumstances of these students, and | think l understood your explanation
in terms of what you were thinking at the time. lviaybe the way to do this is circle back to the specific
question, main|y, you know, | went through the statements that you are shown ma king on this tape,
and you made the statements, and now l'm going through to try to understand ifthose statements
were true. One of the statements you made in Florida at the bar in 2015 was” l’ve done this more than
once, and l said, ‘but | will guarantee you l will kick your fucking ass.” Have you ever said that to a
student?

N|r. Wentz: That one time, with Cortez Orange , l did say that.

lVlr. Tretbar: Have you said it to a student on any other occasion?

lVlr. Wentz: No.

lVlr. Tretbar: Have you said it to a student on any other occasion in off hours, off premises"

lv|r. Wentz: Nnnno. l will--let me qualify that a bit by saying, these kids like to joke around, and it come
up that you know, ”Hey Wentz, l’m going to kick your ass,” You know, there's a lot of sort of
comradery there, but it was probably inappropriate l mean, you know, but it connected me with those
kids. 50 in the very “don’t do” manner, they knew it was a joke, l knew it was a joke, there was no
miscommunication ever that it was anything serious. These are, some of these are very tough kids. And
ljust wanted to address like that.

“
Page 10

 

USD0067

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 11 of 22 Page|D 735

lVlr. Tretbar: Were those the incidents that you were referring to when you were talking to this
person you thought was a student teacher in F|orida?

|Vlr. Wentz: Yes. Absolutely, and it certainly. . . and that's exactly what | meant, that those types of
things did happen. Like for instance, dozens of times it was ”Look, son, you know , if you continue to
do this, this is what's going on." And there was plenty ofjoking around and, but there were serious
moments where l told them, “Look, l can tell you how this story ends and it’s your choice.

lvlr. Tretbar: | want to ask one piece ofthe Cortez incident that | missed at the first_l'm sorry that l
did miss it_did you say, l`vlr. Wentz, that there was something in your desk or on your desk that he
said he wanted. . . . or how did that sort of segue into motion?

lvlr. Wentz: Yes. l was showing a DVD, We didn't have all the fancy stuff. ljust had
one hidden in my desk drawer. Or in the closet. l don’t recall which . And l took it out and it was brand
new, this was back when the DVD players were brand new and l hadn't used it in class before as l
recall. And it caught his attention and that’s when he leaned over and said what he did. He was sitting
on the front row. He didn’t think l heard him. And that’s. ..

lvlr. Tretbar: What he said he's going to take the DVD player from your desk?
Nlr. Wentz: Yes, and | paraphrase here, but basically (papershuffling) ”lvlan, |'m going to

|vlr. Tretbar: All right. But the only time you told a student during your instruct-let me ask you, l'm
trying not to come on with too much |awyer-ese, and ljust about did_have you been, until this year,
|Vlr. Wentz, at Southeast your entire ca reer?

lVlr. Wentz: That is correct.

Mr. Tretbar: Ol<. And on any other occasion during your career at Southeast, other than the incident
involving the student you believe was named Cortez Orange, did you instruct a student to remain
behind, after class, close the door, ask the student if they would like to kick your ass?

Nlr. lillientz: No.
lvlr. Tretbar: So Cortez was the only time you posed that question.

l\/lr. Wentz: That is, that is the specific incident that, | would say that’s the only time l posed that
question in a semi-serious manner. There are plenty of football players and basketball players that run
their mouths, you know, jokingly, you knovv, “Wentz, l’m going to kick your ass”, and you know,

Mr. Tretbar: Let me follow up on that. Have you ever asked anyone or suggest to any student other
than to lVlr. Orange, have you ever asked them, do you think l'm a mother fucker?

|V|r. Wentz: l don't recall that.

|Vlr. Tretbar: Does that mean you don't think you did, or you might have, might not have, orjust don’t
remember?

__._._,_..___.______
Page 11

USDOOSB

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 12 of 22 Page|D 736

lVlr. Wentz: | don’t remember using that exact phrase, no.

lVlr. Tretbar: Do you recall using a phrase similar to that, in a questioning manner, of a student?
lvir. Wentz: |\lot in a malicious tone.

lVlr. Tretbar: Do you recall using that in a non-malicious tone?

lVlr. Wentz: Yes.

lVlr. Tretbar: Te|l me about the incidences you posed that question in a non'malicious way.

|V|r. Wentz: Well l didn't use the ”MF” but you know, ljust really joked about the fact that perhaps l
was an ass, self- deprecating sort of approach with these kids.

lvlr. Tretbar: Do you think you did that in class?
Mr. Wentz: Yes.

lvlr. Tretbar: Have you done it with students after class, in conversations where it was just you and a
student, in a closed classroom?

lVlr. Wentz: No.

lvlr. Tretbar: Other than the incident involving lvlr. Orange, have you ever offered to a student to let
them_l’m going to paraphrase here_take the first shot, take a punch at you, or try to strike you?

lvlr. Wentz: Yes in a joking manner. Numerous times with football players. l mean they d say
something and l d say go ahead take the first shot.

lvlr. Tretbar: And would that be the end of what you said or would you say anything after that?
lv|r. Wentz: Ummm

Mr. Tretbar: What l'm_where |'m specifically headed is, did you tell them to go ahead and take the
first shot, but l guarantee you l'l| kick your fucking ass?

f l

lvlr. Wentz: |wouldn't use the F word if we were just joking around, but l’d tell them you'd better

finish it.

|v|r. Tretbar: Or what would happen?

lvlr. Wentz: Or they’d get their ass kicked.
lvlr. Tretbar: 0|<

lvlr. Wentz: They knew it was a joke.

Page 12

USDOOBQ

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 13 of 22 Page|D 737

lV|r. Tretbar: P|ease tell me the names of the students that you can recall having a conversation like
that with.

lle Nlr. Wentz: l think one specifically, was a young man named Todd Cheek.
lv'|r. Tretbar: What is Todd’s last name again, lVlr. Wentz, |'m sorry?

lv’lr. Wentz: Cheek, like just in your face.

lvlr. Tretbar: O|<. When was he a student at Southeast? Approximately.

lVlr. Wentz: Nlid Nineties

|Vlr. Tretbar: Can you tell me the names of any other students that you've had a conversation like that
with?

lVlr. Wentz: Not right off-hand, no.

lVlr. Tretbar: Well, l'm asking you to think about it as hard as you can because it sounded like this
was-l don’t want to say it happened every day, but it sounded like this wasn't all that uncommon a
conversation that you had with football players; is that true?

Ivlr. Wentz: That would be accurate.

|Vlr. Tretbar: So, can you think of the name of any other football players that you had this conversation
with. A similar conversation, Nlr. Wentz, l don't mean verbatim.

lV|r. Wentz: That’s fine; l think a good example would be a young man named Wil|iam Sullivan, Wi|l
Sullivan.

l\/lr. Tretbar: Approximately when was he a student?

N|r. Wentz: Oh, again, '96, ’97?

l\/lr. Tretbar: All right, and any others that you can tell me?

Mr. Wentz: l remember a big kid after that probably in the early two thousands, Antonio |<ennedy.
Mr. Tretbar: All right. Anyone else you can remember?

l\/‘lr. Wentz: No, sir. 5800 students.

Nlr. Tretbar: What does that number represent?

Mr. Wentz: That's the approximate number of kids |’ve had over the 25 years,l someone had asked me
once and we got a ball-park figure. |Vly point is that |'ve always told my students, “Look, don’t take it
personal|y, if you see me after school, after the school got out and after you graduate; and l didn't
remember your name,” because the truth of the matter is, you know, l have to clear the memory data

 

Page 13

USDOOYO

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 14 of 22 Page|D 738

out for the new kids coming in. All ofthese young men, all were athletes. l would highly encourage that
you speak to them. Particular|y lvlr. Sullivan because it’s a very interesting story.

lvlr. Tretbar: Would you encourage us to speak to |V|r. Orange?
lvlr. Wentz: Absolutely. if you could find him , absolutely. ln fact, lattempted to locate him.

Nlr. Tretbar: A|l right. One moment please. ln the statement that you're shown making in the video
tape, you stated. "| done this more than once and l said fbut l guarantee you | will kick your fucking
ass.” Are you telling me today that that statement was inaccurate?

lVlr. Wentz: No that statement was accurate. lt did not--clearly taken out of context in the video. As if |
was going around bullying students and telling them do your homework or l'm going to kick your
fucking ass, or do this or l’m going to kick your fucking ass. That was never the case.

lVlr. Tretbar: Well, | mean, there’s nothing to be gained by_you know, the video tape is what it is. The
school district didn't produce it, all it can do is watch it. Certainly the way the information is presented
suggests that this specific scenario in which you told a student to remain after class, closed the door,
encouraged the student, if he wished. l assume no women were involved in incidents, or no females
were involved in this.

|Vlr. lillv'entz: No.

|Vlr. Tretbar: So you encouraged the young man to, if he wished, to take the first swing, with you then

guaranteeing that you would kick his ass. And that's what | thought you were referring to when you're

quoted as saying, "l've done this more than once, and l said but l guarantee you | will kick your fucking
ass.” What is the missing context there, lv|r. Wentz?

Nlr. Wentz: | would say, first of all-you know, story-telling, and l certainly am

, and people know that l like to tell stories. Having said that, the comment about
|'ve done this before, l mean, is inaccurate as far as doing an identical situation, l guess. There were
plenty of times, sir, where l showed up at a kid's house in the morning to give him a ride to school
because they didn’t have a ride; you can ask Mr. Su|livan, l went up and knocked on the door, pounded
on the door ‘til he got out of bed and into the car and came to school. And.l guarantee you that l
probably said to him, ”Get your ass out of bed and come to school. And l don’t make it an apology for
that; he's a very successful young man, now. And | . ..

l\/lr. Tretbar: l’m pleased to know it. Are you telling me that portions of what you said at the hotel bar
in Orlando in June of 2015, can be characterized as hyperbo|e?

|vlr. Wentz: Absolutely.

|Vlr. Tretbar: How much alcohol had you consumed when you made the statements that are shown on
this video tape?

|Vlr. Wentz: l would say, | believe that video showed me having my second beer, lVlr. |Vlatthews and l
had several later. lthink it's germane to mention that l was just coming off of a reconstructive shoulder

m
Page 14

 

USDOO'H

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 15 of 22 Page|D 739

surgery, and l mean, literally less than two weeks. But l had instructed my physician, |said, ”Look, |
can't take these pain pills, you know, |gotta be conscious (cognizant ?} .” So l did not take the pain pills
with me when l went, and it was a very uncomfortable trip. l was in a lot of pain, physically. | mean,
that's not an excuse, it’s a fact.

lVlr. Tretbar: Are you saying you were in pain when you were at this bar?

l`\/lr. Wentz: Yeah. That shoulder hurt me for about eleven months. Constant|y.

lVlr. Tretbar: Were you intoxicated when you made the statements that are shown on this video?
iv'lr. Wentz: No.

|Vlr. Tretbar: OK. You understand that threatening a student with physical violence cannot be
tolerated, don’t you?

lVlr. Wentz: | absolutely understand that.

IVir. Tretbar: And you understand that that's true whether you actually carry out the threat or not,
don't you?

lVlr. Wentz: AbsO|utely.

lVlr. Tretbar: | think the expression you used in the video is ”that's over the line,” would you agree with
that?

Mr. Wentz: l would agree from society's standpoint, on the opposite side, looking in, it's over the line. |
would disagree that when you're in the trenches, the kids that are coming in having stayed up all night,
baby sitting their little brothers, his mom and dad are smoking crack, and | have to get their ass and tell
them, “Look, you have a choice to be different from your mom and dad,” no.

lvlr. Tretbar: |’m going to ask you if you understand that threatening a student with physical violence
cannot be tolerated by your employer, Unified School district 259.

|Vlr. Wentz: Yes, sir, l understand it, yes.

Nlr. Tretbar: OK. Other than this Cortez situation and these conversations with some football players
you've alluded to, have you ever encouraged any other student to take a swing or punch at you?

|Vlr. Wentz: No. | will say that l'm not sure they were all football players, l'm saying the majority were
athletes, because it was one of the things that kept some of these kids off the street.
But it is certainly possible, that there’s a young man out there that l had that conversation with you
who has never played footbal|. Or basketballl That is possible. l never struck a student. l never hit a
student, l've never laid a hand on a student other than to break up a fight. lt was. . .all this stuff with
the athletes was documented in the computer and it was, by my employer’s standards, yes, it was
inappropriatel By my employer’s standards

Page 15

USDOO?Z

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 16 of 22 Page|D 740

lvlr. Tretbar: Let me ask you, and again, it is not my goal here to mischaracterize what you've said, it’s
to understand what you’re saying. And you have described some methods for interacting with certain
upper-class male students which you believe permit you to get their attention, for lack of a better way
to say it, toward the ultimate goal, l’m assuming, of keeping them in school and so on and so forth. l
guess what puzzles me, lv‘lr. Wentz, is the way this conversation on the video starts out it is with you
saying ”Wichita State asked me to come out and talk to their new teachers in education about
classroom discipline.”

N|r. Wentz: Correct.

Mr. Tretbar: And that is not what l hear you describing it as, as a method of classroom discipline, but
rather as a method of, l don't know, instruction, trying to get through to individual students. Do you
see, do you understand what l'm asking?

lvlr. Wentz: l do, l do. Let me clarify that a bit. l will tell you, and l don't know how they do it now. At
that time, the Co|lege of Education at lv'\iichita State and others would ask administrators, you know,
“Hey, do you have someone in mind we can ask to come talk to our new student teachers about
classroom discipline, or whatever, curriculum instruction, whatever. l was asked by them to come out
and speak to the new students, the incoming student teachers, about classroom discipline. And it was
my understanding l was asked because l was one of those people that didn't have

There's not a revolving door, took care ofthe stuff that in my room and the kids knew it, the
administrators knew it; they weren’t all the time having to come to my room and put out fires. The kids
respected me, l respected them. And you know, as l went through the video and tra nscript, the video is
clearly highly edited and did not follow the track of the conversation at all.

ivlr. Tretbar: Well, help me understand in what manner this editing sort of distorts whatever the
message was you were attempting to convey.

lVlr. Wentz: Well, what part?
N|r. Tretbar: A|| of it, l\rlr. Wentz, l mean,. ..

|Vlr. lJllentz: 0|<. The very_as l recall, the very beginning with my quite inflammatory statement, then
followed up by a clip from my campaign making a comment about the values that l had embraced, my
parents and my grandparents_it cuts away. And if you were to watch that video, what l referred to
was the fact that my parents were one of the very small number of white people in the late sixties that
didn’t live in the suburbs. We stayed in northeast Wichita. And at the time l didn’t understand the
significance of it. Niy grandfather lost business because my father stood for the activities in the civil
rights move, and all ofthat is germane to me ending up where l am today. |n doing whatever l believe
is necessary to help young people reach their goal. So, you know, the implication and certainly the
innuendo and insinuation that this guy, first of all, admitted to being abusive and beat up the students
and bul|ied them, is absolutely false. And my ex-students will testify to that. Overwhelmingly.

lVlr. Tretbar: Did you make any statements that you can recall that you sit here today that had they
been included, would permit the viewer to interpret what you did say that was depicted in some
different manner?

M
Page 16

USDOO?S

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 17 of 22 Page|D 741

lvlr. Wentz: Absolutely. l think if you include the first part of the story about the kid's muttering stuff
under his breath and maybe put in what l said, and then you’l| conclude the fact that when l shut the
door l asked him what's going on, and l asked him, l went to the part about kicking ass, and his eyes
weiled up and l think it’s germane also that five years later when l saw him at Chucky Cheese, with his
baby, and he comes up and he says ”Wentz, do you remember me?” and l didn’t, and he told me
Cortez Orange, and | immediately went, "AW, man..” lviaybe it done me some good _ to kick my
ass,” and | said ”Cortez, l’m sorry.” And he said “you know what? lt’s the best thing that ever happened
to me,” and gave me a big hug. lt was because, you know, within the black and white and along the
lines at what the contractual stuff, yeah, it was unacceptable. All that.

Nlr. Tretbar: Did you tell this per. . .Go ahead, | didn’t mean to interrupt you, |Vlr. Wentz.

Nlr. lv'Ventz: l'm just saying it's a bigger picture; if this young man tells me the bigger picture that my
actions somewhere, somehow helped him take a different track, you know, | won't apologize for that
because it's a positive thing. You know, l say l’m sorry, but those
actions have been successful.

|V|r. Tretbar: Did you serve in the armed services?
lVlr. Wentz: | did not.

|Vlr. Tretbar: O|<. What is_there’s a reference in this story in which you say "l mean ex-military.” What
does that refer to?

l\/lr. Wentz: loey lVlatthews lvlatthews and l were talking. He is ex-milita ry and he’s an
ex-cop and we spoke to similar views, similar tactics with some of these tough kids from Northern
Virginia, how you had to be real with them and our stories are pretty similar. He didn’t get his on U-
Tube.

lVlr. Tretbar: So when you say loey Nlatthews-so when you said ex~military, this was a reference to
the gentleman you were with.

lvlr. Wentz: That's correct.

|v|r. Tretbar: Did he ever say there was ever a time he told a kid to remain behind after class, and told
the kid he would kick his ass?

lVlr. Wentz: No. Not thatl can . ..

Nlr. Tretbar: Can you tell me what_do you remember, sir, lthink you told me and l'm just not
remembering_it’s not a memory test, but do you recall what school district lVlr. Matthews is affiliated
with?

Nlr. Wentz: No, l don’t know. l did~it is here now, it is Louden (an, on something),it’s northern
Virginia, , but l honestly don't know. l<now. Louden, Virginia Organization. lt may be the section of--l
don't know how Virginia slices up there_Education Association. Ex-military and cop and then he went
into teaching, and he talked about his previous experiences with his really at- isk kids similar to mine.

 

Page 17

USD0074

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 18 of 22 Page|D 742

|Vlr. Tretbar: l’m getting close to the end of my notes, but l have a few more questions. lt sounds like
you did not exchange blows or get into a physical altercation with this Cortez Orange, is that correct?

Nlr. lv'llentz: That is absolutely correct. The only time we touched one another is when he gave me a
hug at Chucky Cheeese.

Nlr. Tretbar: Did you ever become involved in any physical altercations with any of these students,
including some football students that you were describing in which you said_l'm just paraphrasing, sir,
that you'd better be ready or come strong, or don’t bother, or something like that~did any of those
conversations ever lead to altercations?

iv‘lr. Wentz: Nothing in a malicious or serious manner. l can tell you that Antonio Kennedy ended up
playing football at l<U.He came up behind me once. He was 225 pounds. H picked me up in a bear hug,
he was pinning my arms at my sides and carrying me down the hall. l didn’t know who it was at first
and over my shoulder and said ”whatever you're going to do, you better finish it”, and you know, we
laughed about it, it was all in connecting with students and | get it, You don't get
that in college education classes.

lVlr. Tretbar: :You didn't respond physically to that.
l\/‘lr. Wentz: No.

N|r. Tretbar: Do you recall an incident in Apri| of 2012 involving probably 12, probably say the name
wrong, Jazeria Wright? Brea king up a fight between two female students?

lVlr. Wentz: Yes.
lvlr. Tretbar: Ol<
lvlr. Wentz: Yes, l do

lV|r. Tretbar: Ol<. And, |’ve read the reports on that, that certainly involved an altercation in which it
sounds like you suffered some minor injuries; do you recall that?

N|r. Wentz: Yeah, lgot scratched up. lt was horrifying. l heard one of our female teachers yelling, it was
lunch time and l came around_| was at lunch and seen in the corner these two girls each had each
other by the hair and lazeree, she was definitely, l mean pumme|ing this other girl in the face. And |
got, tried,l was, l attempted to get in between them, and she would not let go the other girl’s hair. And
l, l was screaming for security; it was very traumatic for all of us. n

lv'lr. Tretbar: Do you recall interacting with lvls. Wright once she had been subdued? And it was at the
security office?

Mr. Wentz: | recall saying to her and the security that she was out of line.

w
Page 18

 

USDOO?§

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 19 of 22 Page|D 743

lVlr. Tretbar: Do you recall saying : “l was just trying to separate you, go ahead and hit me again, and
see what happens; this is fucked up?”

lVir. Wentz: |t's possible. But l don't recall, l was. ..

Mr. Tretbar: Have you had any other_and l’m using the word altercation, lVlr. Wentz, in this part of
my question; not in any kind of normative orjudgmental sense, l just mean it does stop with the
student regardless ofthe cause. Have you been involved in any other physical altercations with
students?

lvlr. Wentz: Dozens

lVlr. Tretbar: |'m Sorry?.
lvlr. Wentz: Dozens.
Mr. Tretbar: Ol<,

ivlr. Wentz: | say that, l'm talking about breaking up fights at Southeast High School. |t's a very
frustrating thing. They don't want kids to get hurt, but they don’t want you to do anything that could
possibly cross any lines. lf l saw any fights, and |’m the first one there, l did not hesitate to break up the
fight. lt's unacceptable in the school, in my opinion. And | believe that the school’s policy

.There are plenty of other teachers to refuse to this clay to do it because they don't
want to get in_they're afraid of sitting where lam right now. And l think that’s a disservice to the
students themselves, l think it’s a disservice to the

 

l\/|r. Tretbar: Have you ever told a co~worker or a friend, or a family member that you were involved in
an event such as the one you describe on the video tape shot in the bar in Orlando, F|orida in June of
2015?

Mr. Wentz: |’m sorry, l don't quite understand the question? You’re asking me if| related that story?

Mr. Tretbar: Have you ever told a co-worker,or a friend or a family member that you were involved in
an exchange with a student like what you described on the video tape that was shot in Orlando
F|orida?

lvlr. lv't-"entz: Yes.
lVlr. Tretbar: 0|<, who have you told?
lVlr. Wentz: That’s a fairly long list, my family is all aware of it.

|Vlr. Tretbar: Well, let me just ask which co-workers have you told?

m
Page 19

 

USDOO?B

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 20 of 22 Page|D 744

lvlr. Wentz: Over the years, l mean~names? l don't know who l’ve told and who | didn’t tell. The things
| did tell, l tried to deliver pieces in the midst of a crisis, like ”Look, this is something that happened to

ll

lTlE.

lvlr. Tretbar: 0|<. Well, of course the exchange you described in the video tape was an interaction that
you actually initiated. True:

lV|r. Vv'entz: Ol<, say that one more time please?

lvlr. Tretbar: Well, | was just following up on_you were telling me that you told co-workers whose
names you can’t remember, about something that happened to you, and_|’m paraphrasing there, but
my question was, it seemed to me like the event you described in the video tape was an event that you
initiated; would you agree?

|Vlr. Wentz: Yeah.
l\/|r. Tretbar: You mean you couldn’tjust let the student walk out a door after the bell rang?
l\/lr. Wentz: Yes, l could have.

l\/lr. Tretbar: 0|<. You were the one who asked him to remain behind so you could have this
conversation with him, right?

|Vlr. Wentz: That is accurate.

|Vlr. Tretbar: lV|r. Wentz, please_and group, l want to step out in the hall for a minute and talk to my
colleagues, but l think l'm close to done. lf you’ll hang on the line, please forjust a few minutes,

lVlr. Wentz: We would be glad to do that.
lVlr. Tretbar: Thank you

{Back on the record)

lVlr. Tretbar: Group, are you still there?
lVlarje: Yes

Mr. Tretbar: Are you still there, l\rir. Wentz?
??: Yes, we are.

l\/|r. Tretbar: OK.l just have a couple more questions. Would you tell me, who, tell me how you first
interacted with this person who identified herself as a student teacher? Do you recall what she said her
name was, how did it come about that you were interacting with her?

m
Page 20

USDOO?'?

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 21 of 22 Page|D 745

Mr. Wentz: _ NEA had just let out, people were going in separate directions, | ate most of my
meals right there at the hotel, then l had picked hers up off, and l don’t recall her name, no, but |
know she had a badge that said, and she was talking about a being a student teacher. There was a lot
of interaction of people at these conventions-where are you from, what's going on-- at these
conventions; that’s all the pa rt.

|Vlr. Tretbar: She was wearing some badge_l'm not trying to be funny, that said-Hello, my name is |Vls.
|Vlary Jones, or something like that?

l\rir. Wentz: Well, they're given credentials .
Mr. Tretbar: Oh, Ol<.

lvlr. Wentz: You know, that has your name. And she had one, and Joey Nlatthews will verify that, too,.
lt was hanging around her nick ; l'm a student teacher, l don't recall where she said was. You know, for
what it's worth, and Joey that a lot, l mean. ..

lvlr. Tretbar: l missed that,l l'm sorry?

|Vlr. Wentz: Yeah, ln the state of F|orida, you have to pick someone, it’s consent . And what she did, it's
illegal. . . but or whatever that was. l didn't know that till. . ..

lvlr. Tretbar: Well, Ol<, l'l| handle my own research, but do you recall who sat down at the bar first; you
or her?

lVlr. Wentz: l do not. l know lVlr. lvlatthews joined us shortly, after she and l were sitting there.
|Vlr. Tretbar: Where did she say she was from?

Nlr. Wentz: l do not recall.

|vlr. Tretbar: Why did you say what you said to her?

lvlr. Wentz: Well, once again, Council on Urban Educators, and her questions were, and as | recall, and
Nlr. l`\/latthews might be able to elaborate on this, that she had been teaching middle school kids and
they were running her ragged. She didn’t know what to do, this or that. The first thing, the very first
thing l always tell teachers is 'these kids have to know you care. lfthey know you ca re, they’ll work
with you.” And l'm convinced of that and l'll go to my grave believing this, that my children, my
students, | can say very comfortably, knew that l cared.

Nlr. Tretbar: All right.
l\/lr. Wentz: And sometimes telling them that you care was tough love.

Nlr. Tretbar: So in describing, it sounds like this event involving lvir. Orange, and at least the part that l
saw suggesting that this was something that you felt you needed to do on more than that one

 

Page 21

USD0078

Case 6:17-cv-01164-GKS-G.]K Document 84-1 Filed 10/02/18 Page 22 of 22 Page|D 746

occasion, this was to get her attention in terms of how you express to a student that you care. ls that
correct?

lVlr. Wentz: Yes. You said ‘her,' as the one who said she was the student teacher?
lVlr. Tretbar: Yes, that's my question

lvlr. Wentz: Yes, l said “Here’s an extreme exam ple.” As we went through the conversation l said, ”you
know these are tough kids. Gangsters or wannabes, and they need to hear the truth.

lvlr. Tretbar: All right. Tom, is there anything you want to say? Well, l know you’ll be devastated to
know that completes my list of questions for you. l thank you for your time; |thank_l’m sorry l'm bad
with names-l thank the executive director and counsel for their time, and lam going to hang up the
phone at this point and l will send to |vlarje, as l say_l’m going to send you whatever l get; it may be
inaudible or illegible, but l assume l'm going to get some kind of a file l can send you, lV|arje, of this
conversationl

lVlarje: Thank you, l appreciate that.

BT: A|l Right, thank you

w

Page 22

 

USDOO?Q

